Title: Tonnage Duties, [7 May] 1789
From: Madison, James
To: 


[7 May 1789]

   
   JM moved to lower the tonnage duty on ships of countries which had no alliance with the United States from fifty to forty cents until the end of 1790, when it would be raised to seventy-five cents.



Mr. Madison. As there is a great diversity of sentiment respecting the policy of the duty, I am very happy to find it is not prescribed by the geographical situation of our country; this evinces that it is merely difference of opinion, and not difference of interest; gentlemen of the same state differ as much as gentlemen from the extremes of the continent. As no objection is made to giving some encouragement, we ought to endeavour to harmonize upon the quantum. I doubt very much if any proposition that can now be brought forward, will coincide with the sentiments of this body more than the one that is before us. I am not anxious to reduce the encouragement too low, nor to throw to a very distant day the advanced rate intended by my modification of the measure, so gentlemen need not apprehend any evil to arise from its adoption.
Gentlemen who are opposed to giving sufficient encouragement to ship-building, ought to recollect an argument that was considered of weight in the case of encouraging manufactures. It is certain that manufactures have been reared up by the fostering care of the State Legislatures, displayed in the shape of protecting duties, but the people, by the adoption of this Constitution, have put it out of their power to continue them. The provision for the support of navigation, made by the several states, ought to induce us to suppose even a higher tonnage duty pleasing to them, at least in those states where a higher tonnage duty has been laid; those states not being able to continue their encouragement, expect that we will attend to their policy and protect their citizens in the property they were led to acquire under the state regulations. If we disappoint them, they will suffer more than is consistent with good policy. I am not apprehensive that 40 cents will be so low as to occasion any discontent.
It has been supposed, that the burthen of this duty would particularly fall upon the planters in the southern states; there may be some justice in the suspicion, but 40 cents, I think, will not excite complaint from that quarter, when the advantages are properly considered. A maritime force is essentially necessary to the United States, and in time of war will be particularly employed in defence of the weaker part. South-Carolina and Georgia having neither seamen nor shipping, must depend upon the other states for their defence; if therefore the duty will promote this strength, it will render the Union respectable and safe, and ultimately favor their interest.
